Citation Nr: 0908527	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-31 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual 
unempoloyability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In February 2007, the Board remanded these matters to the RO 
for additional development.  After completing the requested 
actions, the RO continued the denial of the claims for a 
higher rating for PTSD and for a TDIU (as reflected in a 
November 2008 SSOC), and returned these matters to the Board 
for further appellate consideration.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran's PTSD symptoms primarily include impaired 
impulse control, some suicidal ideation, chronic sleep 
disturbance, nightmares, flashbacks, intrusive thoughts, 
flattened affect, anxiety, depression, social isolation, 
anger with outbursts, irritability, feelings of guilt, memory 
and concentration deficiencies, and some obsessive rituals; 
collectively, these symptoms are indicative of occupational 
and social impairment with deficiencies in most areas.  
Symptoms of total occupational and social impairment have not 
been demonstrated.

3.  There is competent and persuasive evidence that indicates 
that the nature and severity of the Veteran's service-
connected PTSD, alone, prevents him from obtaining and 
retaining substantially gainful employment. 



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 70 percent, but no higher, rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 
Diagnostic Code 9411 (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet .App. 37 
(2008), applicable to claims for increased ratings. 
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Given the Board's favorable disposition of the claim for a 
TDIU, the  Board finds that all notification and development 
action needed to fairly adjudicate this part of the appeal 
has been accomplished. 

With respect to the claim for a rating in excess of 50 
percent for PTSD, a September 2003 pre-rating letter and a 
March 2007 post-rating letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence would be obtained by VA, and 
the need for the Veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The April 
2004 SOC set forth the criteria for higher ratings for the 
Veteran's PTSD (which suffices for Dingess/Hartman).  In 
addition, the March 2007 post-rating letter also informed the 
Veteran how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  These letters also informed the Veteran that 
he should provide the RO with any evidence or information 
that he may have pertaining to her claim (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

Following the issuance of each notice described above, and 
opportunity for the Veteran to respond, the RO readjudicated 
the claim (as reflected in the March 2006 and November 2008 
SSOCs).  Hence, while some of the notice post-dates the 
rating decision on appeal,  the Veteran is not shown to be 
prejudiced by the timing of this later notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The Board acknowledges that the VCAA letters provided to the 
Veteran do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board find that any such 
procedural defect does nor constitute prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the Veteran and his representative that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this regard, 
the Veteran has submitted statements from his wife and 
daughter, and his representative has submitted comprehensive 
statements in January 2007 and February 2009, addressing the 
increase in severity of the Veteran's PTSD and the effects 
such increase has on his daily life.  These statements 
indicate an awareness on the part of the Veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher rating.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA medical records and the reports of QTC 
examinations conducted in December 2003 and June 2005 and a 
VA examination conducted in April 2008.  Also of record are 
various written statements provided by the Veteran, by his 
wife and daughter, and his representative, on his behalf.  
The Board notes that despite the RO's March 2007 letter to 
Dr. Donald Wexler (the December 2003 QTC examiner), 
requesting a copy of page 5 of the corresponding QTC report, 
which was missing mental status examination findings, and a 
June 2007 RO letter to the Veteran requesting him to complete 
and return a VA Form 21-4142, Authorization and Consent to 
Release Information for Dr. Donald Wexler, to which the 
Veteran did not respond, and a second request in April 2008 
RO letters to Dr. Wexler and the Veteran, attempts to obtain 
the missing information were unsuccessful.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II. Factual Background  

VA mental health records dated from June 2001 to April 2004  
reflect that the Veteran was anxious, irritable, had 
recurrent thoughts of Vietnam, had anxiety and was withdrawn 
and isolated, and had poor concentration.  He had nightmares 
and flashbacks, which he indicated caused depressed moods.  
He had difficulties related to sleep.  The Veteran reported 
taking care of his father in law who lives with him and his 
wife, and with whom he has a good relationship.  It was 
observed that the Veteran's hygiene was good, mood was low, 
manner was serious, no signs of psychosis, no evidence of 
suicidal ideation, and he expressed anger at the VA.  He was 
cognitively intact.  Additional symptoms included flashbacks, 
vivid nightmares, and only sleeping 5 to 6 hours.  A GAF 
score of 40 was assigned in April 2004. 

A December 2003 QTC examination report reflects that the 
Veteran had nightmares about Vietnam and woke up in a sweat, 
panicked with rapid breathing.  He retired from the Fire 
Department in September 2002, and since then had become 
depressed.  The Veteran reported that he was forced to retire 
because he could not longer deal with burning buildings and 
smelling burning flesh of people who died because it reminded 
him of Vietnam.  Despite being involved in local politics, he 
has avoided people and become withdrawn.  He also stated that 
he stopped being active around his home and his nightmares 
had become more intense.  He also stated he felt guilty about 
being alive.  The diagnosis was PTSD, chronic with increased 
intensity and increased depression since the Veteran retired 
from the fire department with nightmares, early morning 
awakening, insomnia, panic, flashbacks and intrusive 
thoughts.  A GAF score of 50 was assigned.  

In a February 2004 rating decision, the RO granted a higher 
30 percent rating for PTSD, effective July 30, 2003, the date 
of the claim for an increase.  

By an April 2004 decision, a Decision Review Officer 
increased the rating to 50 percent, effective July 30, 2003.  

In March 2005, the Veteran submitted statements from his wife 
and daughter. His wife reported that the Veteran was moody 
and at times very angry at minor things.  He had become very 
negative about everything and everyone.  He was content being 
with his wife, his children, and his grandchildren and going 
out only with them.  While she worked, he played solitaire on 
the computer or was in bed watching television.  He never 
finished any projects he started; he seemed to lose interest 
and could not stay focused.  She continued that since 
September 11, 2001, the Veteran had totally changed.  He 
worried about everything and had a "gloom and doom" 
approach to everything.  He was happiest when he was alone 
playing golf.  The Veteran started a side job doing housing 
inspections; however, the Veteran stopped checking his emails 
and he began to let forms build up and could not focus on 
scheduling his tasks.  The Veteran had difficulties with 
intimacy with his wife and being affectionate had 
disappeared.  The Veteran's daughter stated that she has 
found the Veteran in the middle of the night watching 
television because he could not sleep.  His temper was 
extremely short and he used profanity.  She also stated that 
he sat home all day in his bedroom. 

An April 2005 VA mental health record reflects that the 
Veteran reported being more depressed and anxious in regard 
to his overall functioning, and he had a short fuse, and got 
upset with others.  He spoke of nightmares and flashbacks 
about Vietnam.  

A June 2005 QTC examination report reflects that the Veteran 
reported he had difficulty falling and staying asleep, has 
nightmares, flashbacks, intrusive reminders of his experience 
in Vietnam and efforts to avoid triggers.  These symptoms 
occurred constantly and without remission.  The Veteran 
reported major changes in his daily activities, such as not 
wanting to do anything, wanted to stay in bed all day, and he 
could not finish projects.  He had withdrawn from all social 
events.  The Veteran reported he took an early retirement 
from his career as a firefighter (for twenty-five years) and 
that if he had not been given early retirement, he would have 
left because of his psychiatric symptoms.  Mental status 
examination revealed that orientation was within normal 
limits.  Hygiene and behavior were appropriate.  Affect and 
mood were abnormal with flattened affect.  He appeared 
somewhat tense, but mostly with blunted/depressed affect.  
Communication and speech were within normal limits.  Panic 
attacks had occurred two times in the past ten years.  No 
delusion or hallucinations were present.  Obsessional rituals 
were noted.  Thought processes were appropriate and judgment 
was not impaired.  Memory was within normal limits.  There 
was occasional suicidal ideation, but no intent to act.  
Homicidal ideation was absent.  

The examiner diagnosed PTSD, with an additional diagnosis of 
depression not otherwise specified (NOS) because of low 
energy, depressed affect, reduced interests, social 
withdrawal, low motivation, hopelessness, and occasional 
suicidal ideation without intent to act.  A GAF score of 53 
was assigned.  The examiner opined that it was more likely 
than not that the Veteran would not be able to sustain 
functioning in a work setting.  It appeared that the 
accumulation of stressors over time has overwhelmed him and 
interfered significantly with his functioning.  He had 
withdrawn from the limited activities he had been doing since 
retirement, such as house inspections and he was not planning 
to run again for selectman, a position he had held for eleven 
years and received much pleasure from in the past.  He 
appeared to be increasingly irritable and had an outburst at 
a recent meeting.  He occasionally had some interference in 
performing activities of daily living.  The Veteran had 
difficulty establishing and maintaining effective work and 
social relationships because he had become increasingly 
isolated socially.  He appeared to pose no threat of 
persistent danger or injury to self or others.

A January 2006 VA mental health record reflects that the 
Veteran reported he was doing "all right".  Observed 
findings included that the Veteran's hygiene was good, mood 
was subdued, manner sincere, he was calm and well organized 
with no signs of psychosis, and no evidence of suicidal 
ideation. A GAF score of 45 was assigned.

In May 2006, the RO received information from the Veteran's 
former employer (the fire department) that the Veteran 
retired in September 2002.

A July 2006 VA outpatient record reflects that the Veteran 
was alert, his hygiene was good, mood dysphoric, manner was 
calm, no signs of psychosis, the assessment was PTSD and a 
GAF of 45 was assigned.  

An August 2007 VA psychiatric evaluation reflects that the 
Veteran was currently seen by the Lowell VA mental health 
outpatient clinic.  The Veteran reported he had become 
increasingly bothered by home inspections that involved going 
to Asian homes and that his anxiety level shot up. He stated 
he was having trouble with his memory, he gets obsessive 
about things - describing a compulsion to clean the bathroom 
before he leaves it and if he has any kind of stubble he has 
to shave.  The Veteran reported he was active as a selectman 
in his town and described several angry outbursts at 
meetings.  The Veteran indicated he had difficulty falling 
asleep.  He described his relationship with his wife as his 
strength.  Mental status examination revealed that the 
Veteran was dressed casually.  His speech and psychomotor 
were within normal limits.  His mood was normal, a little 
depressed.  His affect was full, appropriate.  His cognitive 
functioning of concentration was fair, remote memory was 
good.  No of suicidal/homicidal ideations and no 
auditory/visionary hallucinations.  He expressed hopelessness 
at time and had ruminations.  Insight was partial to full and 
judgment was fair.  The impression was that the Veteran 
presented with PTSD symptoms of nightmares and flashbacks 
that impacted his family relationships and work.  The VA 
health care practitioner noted that he spoke with the Veteran 
about trying to gain control over his anger.  

A December 2007 VA mental health record reflects that the 
Veteran stated his anger had worsened and he got irritated 
more easily since one of his medications was discontinued.  
He reported having several flashbacks.  He also complained of 
difficulty with remembering names of people he has known 
well.  He also missed appointments due to his memory 
problems, and his wife now tracks and reminds him of his 
medical appointments.  The VA health care provider noted that 
the Veteran was somewhat defense, mood was a bit irritable, 
jumpy, and anxiety was off the wall.  His affect was mildly 
irritable.  

An April 2008 VA PTSD examination report reflects that the 
examiner reviewed the claims file and referenced pertinent 
medical evidence of record in his report. The Veteran 
indicated that he retired from his work as a firefighter for 
the past 25 years in September 2002, in part because he had 
been having increasing difficulty with dreams and flashbacks 
triggered by accidents where there had been fatalities.  He 
currently worked as a housing inspector, one to one and half 
days a month, and was a "selectman" in his town; however, 
he has determined that he can not longer function in that 
responsibility and is not going to run again.  The Veteran 
reported continued trouble doing his housing inspections 
where the tenants were Asian because he feels uncomfortable 
around them and the household cooking odors which remind him 
of Vietnam.  He has been married for 39 years, has two 
daughters, one of whom was living at his home along with her 
family.  He saw his grandchildren on a regular basis.  His 
leisure time is spent mostly at home watching television and 
doing some yard work.  His wife stated that they have only 
one couple that the Veteran will agree to go out with, 
otherwise, they either stay at home or go out to eat by 
themselves.  They have had some winter vacations in southern 
climates in the past.  

On mental status examination, the Veteran was noted as a 
depressed looking man with a rather flat affect.  No evidence 
of a thought disorder.  He denied delusions, hallucinations 
or ideas of reference.  He acknowledged suicidal ideation, 
but had not intent to act.  He denied homicidal ideation.  He 
was able to maintain his activities of daily living.  He was 
oriented.  He was very forgetful and this caused problems 
related to his part time work, interactions with his family, 
and medical appointments, which he has missed several because 
he forgot.  His wife reported and the Veteran concurred that 
he had some obsessive-compulsive symptoms (as noted above).  
His wife stated that the Veteran also perseverates and 
obsesses about all sorts of worries.  Rate and flow of speech 
was within normal limits.  He did not have panic attacks, but 
endorsed depression rated as 8 out of 10 on the day of the 
examination.  He has chronic sleep disorder, to include 
difficulty falling asleep and staying asleep.  The VA 
examiner found that the Veteran continued to have PTSD 
symptoms, specifically dreams and nightmares about incidents 
that occurred in Vietnam.  He has intrusive images and 
memories on a weekly basis, and he has more severe flashbacks 
about every two months.  He suffers from extreme social 
isolation as well as irritability and angry outbursts.  He 
has a past history of several panic attacks, but none 
recently.  He has low energy and extreme social withdrawal.  
The diagnosis was PTSD, chronic and moderately severe, with 
obsessive-compulsive traits, and a GAF score of 42 was 
assigned.  The VA examiner opined that all of the Veteran's 
psychiatric symptoms reported appear to be symptoms of his 
service-connected PTSD, and all interfere with his ability to 
work and render him unable to obtain and maintain 
substantially gainful employment.  He further opined that the 
Veteran's depressive symptoms are a component of his PTSD.  
In regards to the GAF score, the examiner stated he had rated 
him as a 42 which was consistent with a recent rating by a 
practitioner at the Lowell VA of 40.  He furthered that he 
has been rated in the low 40s in prior examinations, and 
while there have been some reports of GAFs as high as 53, the 
most consistent reports are the in the low 40s, which in his 
opinion, are consistent with the Veteran's PTSD symptoms.  

III.  Analysis

A. Increased Ratings

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

As noted above, the Veteran is currently assigned a 50 
percent rating for PTSD under DC 9411.  However, the criteria 
for rating psychiatric disabilities other than eating 
disorders is set forth pursuant to the criteria of a General 
Rating Formula.  See 38 C.F.R. § 4.130 (2008).

Pursuant to the General Rating Formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score. According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the rating issue; rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a) (2008).

Considering the evidence of record in light of the above 
criteria, and affording the Veteran the benefit of the doubt 
(see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board 
finds that the Veteran's PTSD more nearly approximates the 
criteria for a 70 percent rating, rather than the assigned 50 
percent rating.  See 38 C.F.R. § 4.7.

Collectively, the pertinent medical evidence of record 
reflects that the Veteran's PTSD symptomatology has included 
impaired impulse control, some suicidal ideation, chronic 
sleep disturbance, nightmares, flashbacks, intrusive 
thoughts, flattened affect, anxiety, depression, social 
isolation, anger with outbursts, irritability, feelings of 
guilt, memory and concentration deficiencies, and some 
obsessive rituals.    
 
In granting the 70 percent for the Veteran's PTSD, the Board 
has considered the rating criteria in the General Rating 
Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Likewise, the Board also notes that the GAF scores of 40 
assigned in an April 2004 VA outpatient record, 42 assigned 
in the April 2008 VA examination, 45 assigned in January and 
July 2006 VA outpatient records, and 50 assigned during a 
December 2003 QTC examination are largely consistent with the 
assignment of a 70 percent disability rating.  According to 
DSM-IV, GAF scores ranging from 41 to 50 are indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  In this regard, the Veteran 
has indicated that he has suicidal ideations, he has a 
compulsion to clean the bathroom before he leaves it and if 
he has any kind of stubble he has to shave, and he is  
irritable to the point that he repeatedly reported angry 
outbursts.  His wife and daughter have described the Veteran 
as becoming angry at minor things, having a short temper and 
that he uses profanity.  The Board points out that the 
Veteran's wife and daughter are competent to testify as to 
their observations of events and symptomatology.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

The Board notes that the June 2005 QTC examiner assigned a 
GAF score of 53 that appears to reflect less impairment than 
contemplated by the 70 percent rating. According to the DSM-
VI, a GAF score of 51 to 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  Such symptoms appear to 
correspond to no more than the 50 percent disability rating 
currently assigned in this case.  However, the Board 
reiterates, as noted above, that the GAF scores assigned in a 
case, like an examiner's assessment of the severity of a 
condition, are not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the Veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the extent and severity of the Veteran's actual 
PTSD symptoms reported and/or shown are suggestive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood; the level of impairment contemplated in the higher, 
70 percent, rating for psychiatric disabilities, 
notwithstanding the GAF scores.

The Board emphasizes, however, that the symptoms associated 
with the Veteran's PTSD do not meet the criteria for the 
maximum, 100 percent, rating.  As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that neither 
the delineated symptoms nor comparable symptoms are shown to 
be characteristic of the Veteran's PTSD. Evidence of record 
does not indicate that the Veteran has exhibited persistent 
delusions; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Indeed, as noted throughout the 
record, the Veteran has been married to his wife for over 39 
years and saw his children and grandchildren on a regular 
basis.    Therefore, he is shown to be able to be around 
other people, even if to a limited degree.  In addition, 
while the Veteran reports memory loss, he has not been found 
to have any memory loss for names of close relatives, his own 
occupation, or his own name.  Lastly, the Veteran is clearly 
able to perform activities of daily living, in addition, he 
takes care of his ill father in law who lives at his home, 
and VA records associated with the claims file do not even 
suggest that the Veteran fails to meet minimal personal 
hygiene standards.  While the Veteran has been deemed 
unemployable, this finding, in and of itself, does not 
demonstrate that the schedular criteria for a 100 percent 
rating are met; indeed, the fact of the Veteran's 
unemployability due to service-connected disability is the 
basis for the Board's grant of the award of a TDIU, as 
discussed below.  In sum, the psychiatric symptoms shown do 
not support the assignment of the maximum, 100 percent, 
rating.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1) (2008); see 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record 
does not reflect that the Veteran was hospitalized for his 
service-connected PTSD. There is no objective evidence 
revealing that his condition caused marked interference with 
employment, e.g., employers' statements or sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.

Thus, for all the foregoing reasons, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for a 70 percent, but no higher, rating for 
PTSD, during the entire appeal period, has been met. 

B.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at  
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability  
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2008).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

As a result of the above decision granting a higher 70 
percent rating for PTSD, the Veteran meets the schedular 
criteria for a total rating based on a single disability 
rated 60 percent or more under 38 C.F.R. § 4.16(a).  The only 
remaining question is whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.   

The central inquiry is "whether the Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.   See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2008); see also Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.
 
The Veteran asserts, through his representative, that his 
service-connected PTSD precludes him from maintaining, 
obtaining, or retaining gainful employment.  He stated, 
essentially, during the June 2005 QTC examination that had he 
not been able to take an early retirement from his job in 
2002, he would have had to leave because of the severity of 
his psychiatric symptoms.

As noted above, the June 2005 QTC examiner opined that it was 
more likely than not that the Veteran would not be able to 
sustain functioning in a work setting.  The examiner 
explained that it appeared that the accumulation of stressors 
over time had overwhelmed the Veteran and interfered 
significantly with his functioning.  After performing a 
comprehensive PTSD examination, the December 2008 VA examiner 
opined that all of the Veteran's PTSD symptoms interfered 
with his ability to work and rendered him unable to obtain 
and maintain substantially gainful employment.  The Board 
points out that there are no contrary medical opinions of 
record.  

Given the evidence noted above, and resolving all reasonable 
doubt in the Veteran's favor, the Board concludes that the 
Veteran's service-connected PTSD, is sufficient by itself to 
preclude the Veteran from obtaining or maintaining any form 
of substantially gainful employment.  It is noted that 
service connection for an ulcer has also been granted, but 
that does not seem to cause employment impairment based on 
the evidence before the Board.  Thus, the claim for a TDIU is 
granted.  


ORDER

A 70 percent rating, but no more, for PTSD is granted, 
subject to the law and regulations governing the payment of 
VA compensation benefits.  

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


